Judgment unanimously reversed, on the law, without costs, motion denied and Real Property Tax Law §§ 729-738 declared constitutional. Memorandum: The court correctly determined that a declaratory judgment action was the proper vehicle to test the constitutionality of legislation (Matter of Merced v Fisher, 38 NY2d 557, 559). However, the court erred in declaring unconstitutional those sections of Real Property Tax Law article 7, title 1-A (§§ 729-738) which permit the use of residential assessment ratios and residential comparables in the small claims assessment review procedure. The use of residential assessment ratios or residential comparables does not create a separate assessment class. Plaintiffs’ equal protection rights
*941are not violated by a legislative determination that owner-occupants of one-, two- or three-family homes in a small claims assessment review procedure may show inequality by evidence not admissible in a proceeding under Real Property Tax Law article 7, title 1 (see, Colt Indus. v Finance Administrator of City of N. Y, 54 NY2d 533). (Appeals from judgment of Supreme Court, Erie County, Wolf, J.—declaratory judgment.) Present—Callahan, J. P., Denman, Boomer, Green and Pine, JJ.